PER CURIAM
Emanuel Nailor pled guilty in St. Louis County circuit court to first-degree robbery and armed criminal action arising out of a gunpoint robbery involving a motor vehicle. Nailor was sentenced to concurrent terms of fifteen years' imprisonment on each charge. We now consider the denial without an evidentiary hearing of Nailor's Rule 24.035 motion for post-conviction relief. Nailor's sole point on appeal is his trial counsel was ineffective because he erroneously advised him that if he pled guilty, he would be sentenced to "a five year sentence on armed criminal action and a fifteen year suspended execution of sentence with five years' probation." The motion court found this claim refuted by the record. Because we find that the motion court's denial was not clearly erroneous, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order under to Rule 84.16.